Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION


Priority


1.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement


2.	The information disclosure statement (IDS) submitted on 02/10/2020 and 11/06/2020 has been considered by Examiner and made of record in the application file.

Claim Rejections - 35 USC § 101

3.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


4.	Claim 17 is rejected under 35 U.S.C. 101 because the claimed invention is not clear support of what “medium” has been positively disclosed as.

The claimed invention appears to be “a non-volatile computer readable storage medium, storing a computer execution instruction …” is nonstatutory. Claim 17 is not limited to tangible embodiments. It is not clear support of what “medium” has non-transitory computer readable storage medium…" is believed to be sufficient to overcome this rejection. 

5.	Claim 17 is also rejected under 35 U.S.C. 112, first paragraph. Specifically, since the claimed invention is not clear support of what “medium” has been positively disclosed as asserted utility or a well establish utility for the reasons set forth above, one skilled in the art clearly would not know how to use the claimed invention.

Claim Rejections - 35 USC § 102

6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

7.	Claims 1-2, 6-7 and 11-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Teerapittayanon Surat et al. (“Distributed Deep Neural Networks Over the Cloud, the Edge and End Devices", Proceedings of the International Conference on Distributed Computing Systems, IEEE Computer Society, US, June 5, 2017, hereinafter “Teerapittayanon” provided by the Applicant’s IDS filed on 02/10/2020).

Consider claim 1, Teerapittayanon teaches an information processing method, which is applicable to an unmanned retail scenario, comprising: obtaining, by an 

Consider claim 2, Teerapittayanon further teaches wherein the neural network model comprises a Single Shot MultiBox Detector-MobileNet (SSD-MobileNet) model and a convolutional neural network (CNN) model (pages 329-330, section II. Related Work).

Consider claim 6, the previous rejections of claim 1 apply mutatis mutandis to corresponding claim 6.

Consider claim 11, the previous rejections of claim 1 apply mutatis mutandis to corresponding claim 11.

Consider claim 7, the previous rejections of claim 2 apply mutatis mutandis to corresponding claim 7.

.

Allowable Subject Matter

8.	Claims 3-5, 8-10 and 13-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion


9.	Any response to this action should be mailed to:
Mail Stop_________ (Explanation, e.g., Amendment or After-final, etc.)
Commissioner for Patents
P.O. Box 1450
Alexandria, VA 22313-1450
Facsimile responses should be faxed to:
(571) 273-8300
Hand-delivered responses should be brought to:
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22313
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuan H. Nguyen whose telephone number is (571) 272-8329. The examiner can normally be reached on 8:00Am - 5:00Pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/TUAN H NGUYEN/Primary Examiner, Art Unit 2649